            Case 1:20-cv-02907-LAK Document 1 Filed 04/08/20 Page 1 of 17



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

 BRUCE E. KATZ, M.D., P.C. d/b/a Juva Skin          )
 and Laser Center, a New York professional          )
 corporation, individually and as the               )
 representative of a class of similarly-situated    )
 persons,                                           )
                                                    ) Civil Action No.
                         Plaintiff,                 )
                                                    ) CLASS ACTION
                  v.                                )
                                                    )
 FUSION PHARMACY, LLC, a Utah limited               )
 liability company, and FUSION SPECIALTY            )
 PHARMACY, INC., a Utah corporation,                )
                                                    )
                         Defendants.                )

                                 CLASS ACTION COMPLAINT

       Plaintiff, BRUCE E. KATZ, M.D., P.C. d/b/a Juva Skin and Laser Center (“Plaintiff”),

brings this action on behalf of itself and all others similarly situated, through its attorneys, and

except as to those allegations pertaining to Plaintiff or its attorneys, which allegations are based

upon personal knowledge, alleges the following upon information and belief against Defendants,

FUSION PHARMACY, LLC and FUSION SPECIALTIY PHARMACY, INC. (“Defendants”):

                                 PRELIMINARY STATEMENT

       1.        This case challenges Defendants’ practice of sending unsolicited advertisements

via facsimile.

       2.        The federal Telephone Consumer Protection Act of 1991, as amended by the Junk

Fax Prevention Act of 2005, 47 U.S.C. § 227 (hereafter “TCPA” or the “Act”), and the regulations

promulgated under the Act, prohibit a person or entity from sending fax advertisements without

the recipient’s prior express invitation or permission. The TCPA provides a private right of action

and provides statutory damages of $500 per violation.
            Case 1:20-cv-02907-LAK Document 1 Filed 04/08/20 Page 2 of 17



       3.       On or about January 17, 2020, Defendants sent Plaintiff an unsolicited fax

advertisement in violation of the TCPA (the “Fax”), a true and correct copy of which is attached

hereto as Exhibit A and made a part hereof. The Fax describes the commercial availability and/or

quality of Defendants’ property, goods or services, namely, Defendants’ “GENERIC

ACCUTANE® / ISOTRETINOIN,” and other pharmaceuticals. (Exhibit A).

       4.       Plaintiff alleges on information and belief that Defendants have sent, and continue

to send, unsolicited advertisements via facsimile transmission in violation of the TCPA, including

but not limited to the advertisement sent to Plaintiff.

       5.       Defendants’ unsolicited faxes have damaged Plaintiff and the class in that a junk

fax recipient loses the use of its fax machine, paper, and ink toner. An unsolicited fax wastes the

recipient’s valuable time that would have been spent on something else. A junk fax intrudes into

the recipient’s seclusion and violates the recipient’s right to privacy. Unsolicited faxes occupy fax

lines, prevent fax machines from receiving authorized faxes, prevent their use for authorized

outgoing faxes, cause undue wear and tear on the recipients’ fax machines, and require additional

labor to attempt to discern the source and purpose of the unsolicited message.

       6.       On behalf of itself and all others similarly situated, Plaintiff brings this case as a

class action asserting claims against Defendants under the TCPA. Plaintiff seeks to certify a class

which were sent the Fax and other unsolicited fax advertisements that were sent without prior

express invitation or permission and without compliant opt-out language (to the extent the

affirmative defense of “established business relationship” is alleged). Plaintiff seeks statutory

damages for each violation of the TCPA and injunctive relief.

       7.       Plaintiff is informed and believes, and upon such information and belief avers, that

this action is based upon a common nucleus of operative facts because the facsimile transmissions




                                                  2
              Case 1:20-cv-02907-LAK Document 1 Filed 04/08/20 Page 3 of 17



at issue were and are being done in the same or similar manner. This action is based on the same

legal theory, namely liability under the TCPA. This action seeks relief expressly authorized by the

TCPA: (i) injunctive relief enjoining Defendants, their employees, agents, representatives,

contractors, affiliates, and all persons and entities acting in concert with them, from sending

unsolicited advertisements in violation of the TCPA; and (ii) an award of statutory damages in the

minimum amount of $500 for each violation of the TCPA, and to have such damages trebled, as

provided by § 227(b)(3) of the Act in the event the Court determines any TCPA violations were

willful or knowing.

                                  JURISDICTION AND VENUE

         8.       This Court has subject matter jurisdiction under 28 U.S.C. § 1331 and 47 U.S.C.

§ 227.

         9.       This Court has personal jurisdiction over Defendants because Defendants transact

business within this judicial district, have made contacts within this judicial district, and/or have

committed tortious acts within this judicial district.

                                             PARTIES

         10.      Plaintiff, BRUCE E. KATZ, M.D., P.C. d/b/a Juva Skin and Laser Center, is a New

York professional corporation with its principal place of business within this judicial district.

         11.      Defendant, FUSION PHARMACY, LLC, is a Utah limited liability company, and

Defendant, FUSION SPECIALTY PHARMACY, INC., is a Utah corporation. Defendants’

principal place of business is in Santa Clara, Utah.




                                               FACTS




                                                  3
          Case 1:20-cv-02907-LAK Document 1 Filed 04/08/20 Page 4 of 17



       12.     On information and belief, Defendants are for-profit entities that are in the

compounding pharmaceutical business and are licensed in 26 states.

       13.     On or about January 17, 2020, Defendants sent an unsolicited facsimile to Plaintiff

using a telephone facsimile machine, computer, or other device. See Exhibit A. Plaintiff received

the Fax on a stand-alone fax machine.

       14.     The first page of the Fax states in part the following:

                                      “ARE YOUR
                                  PATIENTS PAYING
                                    TOO MUCH FOR
                                       GENERIC
                                     ACCUTANE® /
                                   ISOTRETINOIN?”
       The second page of the fax is a list of various indications, drugs to treat same, and pricing

detail. The second page states in part:

***FREE Standard Shipping included! Don’t see a formula you like? Call us and we can formulate
it for you!***

(See Ex. A).

       15.     Defendants’ website, FusionSpecialityPharmacy.com, (last visited 2/7/20) states:

       Fusion Specialty Pharmacy is a compounding pharmacy in St. George, Utah
       dedicated to formulating creative, individualized, and compounded medications
       that can improve compliance, maximize the potential for therapeutic success, and
       reduce the overall cost of healthcare. One of our goals is to offer a personalized
       service to our patients and help them understand their core ailment. This will allow
       us to work closely with their physicians and create a customized formulation.
       Fusion Specialty Pharmacy offers the personalized attention that other pharmacies
       are unable to offer due to their business environment.




                                                 4
           Case 1:20-cv-02907-LAK Document 1 Filed 04/08/20 Page 5 of 17



       16.     The Fax advertises the commercial availability and/or quality of Defendants’

property, goods, or services, namely, their generic compounded pharmaceuticals. Therefore, the

Fax is an advertisement under the TCPA and the regulations implementing the TCPA.

       17.     On information and belief, Defendants receive some or all of the revenues from,

and profit and benefit from, the sales of their compounded pharmaceuticals advertised on Exhibit

A.

       18.     Defendants created or made the Fax, or directed a third party to do so, and the Fax

was sent by or on behalf of Defendants with Defendants’ knowledge and authorization.

       19.     Plaintiff did not give Defendants “prior express invitation or permission” to send

the Fax.

       20.     On information and belief, Defendants faxed to at least forty recipients the same

and other unsolicited facsimile advertisements without prior express invitation or permission, and

without the required opt-out language, thereby precluding Defendants from successfully invoking

the affirmative defense of established business relationship.

       21.     There are no reasonable means for Plaintiff (or any other class member) to avoid

receiving unauthorized faxes. Fax machines are left on and ready to receive the urgent

communications their owners desire to receive.

       22.     Defendants’ facsimile attached as Exhibit A does not display a compliant opt-out

notice as required by 47 C.F.R. § 227(b)(1)(C) and 47 C.F.R. § 64.1200(a)(4).

                              CLASS ACTION ALLEGATIONS

       23.     In accordance with Fed. R. Civ. P. 23(b)(3), Plaintiff brings this class action

pursuant to the TCPA, on behalf of the following class of persons:

               All persons who (1) on or after four years prior to the filing of this
               action, (2) were sent telephone facsimile messages of material



                                                 5
          Case 1:20-cv-02907-LAK Document 1 Filed 04/08/20 Page 6 of 17



                advertising the commercial availability or quality of any property,
                goods, or services by or on behalf of Defendants, (3) from whom
                Defendants did not obtain “prior express invitation or permission”
                to send fax advertisements, or (4) with whom Defendants did not
                have an established business relationship, and (5) where the fax
                advertisements did not include an opt-out notice compliant with 47
                C.F.R. § 64.1200(a)(4).

Excluded from the Class are Defendants, their employees and agents, and members of the

Judiciary. Plaintiff seeks to certify a class that includes but is not limited to the fax advertisement(s)

sent to Plaintiff. Plaintiff reserves the right to amend the class definition upon completion of class

certification discovery.

        24.     Class Size (Fed. R. Civ. P. 23(a)(1)): Plaintiff is informed and believes, and upon

such information and belief avers, that the number of persons and entities of the proposed Class is

numerous and joinder of all members is impracticable. Plaintiff is informed and believes, and upon

such information and belief avers, that the number of class members is at least forty.

        25.     Commonality (Fed. R. Civ. P. 23(a)(2)): Common questions of law and fact apply

to the claims of all class members. Common material questions of fact and law include, but are not

limited to, the following:

                (a)     Whether the Fax and other faxes sent during the class period constitute

        advertisements under the TCPA and its implementing regulations;

                (b)     Whether Defendants meet the definition of “sender” for direct TCPA

        liability, meaning a “person or entity on whose behalf a facsimile unsolicited advertisement

        is sent or whose goods or services are advertised or promoted in the unsolicited

        advertisement,” 47 C.F.R. § 64.1200(f)(10;

                (c)        Whether Defendants had prior express invitation or permission to send

        Plaintiff and the class fax advertisements;




                                                    6
          Case 1:20-cv-02907-LAK Document 1 Filed 04/08/20 Page 7 of 17



                 (d)    Whether the Fax contains an “opt-out notice” that complies with the

       requirements of § (b)(1)(C)(iii) of the Act, and the regulations promulgated thereunder,

       and the effect of the failure to comply with such requirements;

                 (e)    Whether Defendants should be enjoined from faxing advertisements in the

       future;

                 (f)    The manner and method Defendants used to compile or obtain the list of fax

       numbers to which it sent Exhibit A or other fax advertisements;

                 (g)    Whether Defendants should be enjoined from sending fax advertisements

       in the future;

                 (h)    Whether Plaintiff and the other members of the class are entitled to statutory

       damages; and

                 (i)    Whether the Court should award treble damages.

       26.       Typicality (Fed. R. Civ. P. 23(a)(3)): Plaintiff's claims are typical of the claims of

all class members. Plaintiff received the same or similar fax as the faxes sent by or on behalf of

Defendants advertising the commercially availability and/or quality of property, goods or services

of Defendants during the Class Period. Plaintiff is making the same claims and seeking the same

relief for itself and all class members based upon the same federal statute. Defendants have acted

in the same or in a similar manner with respect to Plaintiff and all the class members by sending

Plaintiff and each member of the class the same or similar fax or faxes which did not contain

compliant opt-out language or were sent without prior express invitation or permission.

       27.       Fair and Adequate Representation (Fed. R. Civ. P. 23(a)(4)): Plaintiff will fairly

and adequately represent and protect the interests of the class. Plaintiff is interested in this matter,

has no conflicts, and has retained experienced class counsel to represent the class.




                                                   7
          Case 1:20-cv-02907-LAK Document 1 Filed 04/08/20 Page 8 of 17



       28.     Predominance and Superiority (Fed. R. Civ. P. 23(b)(3)): Common questions of

law and fact predominate over any questions affecting only individual members, and a class action

is superior to other methods for the fair and efficient adjudication of the controversy because:

               (a)     Proof of the claims of Plaintiff will also prove the claims of the class without

       the need for separate or individualized proceedings;

               (b)     Evidence regarding defenses or any exceptions to liability that Defendants

       may assert and attempt to prove will come from Defendants’ records and will not require

       individualized or separate inquiries or proceedings;

               (c)     Defendants have acted and are continuing to act pursuant to common

       policies or practices in the same or similar manner with respect to all class members;

               (d)     The amount likely to be recovered by individual class members does not

       support individual litigation. A class action will permit a large number of relatively small

       claims involving virtually identical facts and legal issues to be resolved efficiently in one

       proceeding based upon common proofs; and

               (e)     This case is inherently manageable as a class action in that:

                       (i)     Defendants identified persons to receive the fax transmissions and

               it is believed that Defendants’ and/or Defendants’ agents’ computers and business

               records will enable Plaintiff to readily identify class members and establish liability

               and damages;

                       (ii)    Liability and damages can be established for Plaintiff and the class

               with the same common proofs;

                       (iii)   Statutory damages are provided for in the statute and are the same

               for all class members and can be calculated in the same or a similar manner;




                                                  8
          Case 1:20-cv-02907-LAK Document 1 Filed 04/08/20 Page 9 of 17



                       (iv)    A class action will result in an orderly and expeditious

               administration of claims and it will foster economics of time, effort and expense;

                       (v)     A class action will contribute to uniformity of decisions concerning

               Defendants’ practices; and

                       (vi)    As a practical matter, the claims of the class are likely to go

               unaddressed absent class certification.

              Claim for Relief for Violation of the TCPA, 47 U.S.C. § 227 et seq.

       29.     The TCPA makes it unlawful for any person to “use any telephone facsimile

machine, computer or other device to send, to a telephone facsimile machine, an unsolicited

advertisement . . . .” 47 U.S.C. § 227(b)(1)(C).

       30.     The TCPA defines “unsolicited advertisement” as “any material advertising the

commercial availability or quality of any property, goods, or services which is transmitted to any

person without that person's prior express invitation or permission, in writing or otherwise.”

47 U.S.C. § 227 (a) (5).

       31.     Opt-Out Notice Requirements. The TCPA strengthened the prohibitions against

the sending of unsolicited advertisements by requiring, in section (b)(1)(C)(iii) of the Act, that

senders of fax advertisements place a clear and conspicuous notice on the first page of the

transmission that contains the following, among other things (hereinafter collectively the “Opt-

Out Notice Requirements”):

               A.      a statement that the recipient is legally entitled to opt-out of receiving future

       faxed advertisements – knowing that he or she has the legal right to request an opt-out

       gives impetus for recipients to make such a request, if desired;




                                                   9
         Case 1:20-cv-02907-LAK Document 1 Filed 04/08/20 Page 10 of 17



                B.    a statement that the sender must honor a recipient’s opt-out request within

       30 days and the sender’s failure to do so is unlawful – thereby encouraging recipients to

       opt-out, if they did not want future faxes, by advising them that their opt-out requests will

       have legal “teeth”;

                C.    a statement advising the recipient that he or she may opt-out with respect to

       all of his or her facsimile telephone numbers and not just the ones that receive a faxed

       advertisement from the sender – thereby instructing a recipient on how to make a valid opt-

       out request for all of his or her fax machines; and

                D.    The opt-out language must be conspicuous.

       The requirement of (1) above is incorporated from section (b)(D)(ii) of the Act. The

requirement of (2) above is incorporated from section (b)(D)(ii) of the Act and the rules and

regulations of the FCC in ¶ 31 of its 2006 Report and Order (In re Rules & Regulations

Implementing the Telephone Consumer Protection Act, Junk Prevention Act of 2005, 21 F.C.C.R.

3787, 2006 WL 901720, which rules and regulations took effect on August 1, 2006). The

requirements of (3) above are contained in section (b)(2)(E) of the Act and incorporated into the

Opt-Out Notice Requirements via section (b)(2)(D)(ii). Compliance with the Opt-Out Notice

Requirements is neither difficult nor costly. The Opt-Out Notice Requirements are important

consumer protections bestowed by Congress upon consumers and businesses giving them the right,

and means, to stop unwanted fax advertisements.

       32.      2006 FCC Report and Order. The TCPA, in section (b)(2) of the Act, directed

the FCC to implement regulations regarding the TCPA, including the TCPA’s Opt-Out Notice

Requirements and the FCC did so in its 2006 Report and Order, which in addition provides among

other things:




                                                10
         Case 1:20-cv-02907-LAK Document 1 Filed 04/08/20 Page 11 of 17



               A.      The definition of, and the requirements for, an established business

       relationship for purposes of the first of the three prongs of an exemption to liability under

       section (b)(1)(C)(i) of the Act and provides that the lack of an “established business

       relationship” precludes the ability to invoke the exemption contained in section (b)(1)(C)

       of the Act (See 2006 Report and Order ¶¶ 8-12 and 17-20);

               B.      The required means by which a recipient’s facsimile telephone number must

       be obtained for purposes of the second of the three prongs of the exemption under section

       (b)(1)(C)(ii) of the Act and provides that the failure to comply with these requirements

       precludes the ability to invoke the exemption contained in section (b)(1)(C) of the Act (See

       2006 Report and Order ¶¶ 13-16);

               C.      The things that must be done in order to comply with the Opt-Out Notice

       Requirements for the purposes of the third of the three prongs of the exemption under

       section (b)(1)(C)(iii) of the Act and provides that the failure to comply with these

       requirements precludes the ability to invoke the exemption contained in section (b)(1)(C)

       of the Act (See 2006 Report and Order ¶¶ 24-34).

       33.     The Fax. Defendants sent the Fax on or about January 17, 2020, via facsimile

transmission from a telephone facsimile machine, computer, or other device to thefaxnumbers and

telephone facsimile machines of Plaintiff and members of the Class. The Fax constituted an

advertisement under the Act and the regulations implementing the Act. Defendants failed to

comply with the Opt-Out Notice Requirements in connection with the Fax. The Fax was

transmitted to persons or entities without their prior express invitation or permission and/or

Defendants are precluded from sustaining the established business relationship safe harbor with

Plaintiff and other members of the class, because, inter alia, of the failure to comply with the Opt-




                                                 11
         Case 1:20-cv-02907-LAK Document 1 Filed 04/08/20 Page 12 of 17



Out Notice Requirements. By virtue thereof, Defendants violated the TCPA and the regulations

promulgated thereunder by sending the Fax via facsimile transmission to Plaintiff and members of

the Class. Plaintiff seeks to certify a class which includes this Fax and all others sent during the

four years prior to the filing of this case through the present.

       34.     Defendants’ Other Violations. Plaintiff is informed and believes, and upon such

information and belief avers, that during the period preceding four years of the filing of this

Complaint and repeatedly thereafter, Defendants have sent via facsimile transmission from

telephone facsimile machines, computers, or other devices to telephone facsimile machines faxes

other than Exhibit A that constitute advertisements under the TCPA that were transmitted to

persons or entities without their prior express invitation or permission (and/or that Defendants are

precluded from sustaining the established business relationship safe harbor due to their failure to

comply with the Opt-Out Notice Requirements). By virtue thereof, Defendants violated the TCPA

and the regulations promulgated thereunder. Plaintiff is informed and believes, and upon such

information and belief avers, that Defendants may be continuing to send unsolicited

advertisements via facsimile transmission in violation of the TCPA and the regulations

promulgated thereunder, and absent intervention by this Court, will do so in the future.

       35.     The TCPA provides a private right of action to bring this action on behalf of

Plaintiff and Plaintiff Class to redress Defendants’ violations of the Act, and provides for statutory

damages. 47 U.S.C. § 227(b)(3). The Act also provides that injunctive relief is appropriate. Id.

       36.     The TCPA is a strict liability statute, so Defendants are liable to Plaintiff and the

other class members even if its actions were only negligent.

       37.     Defendants knew or should have known that (a) Plaintiff and the other class

members had not given prior express invitation or permission for Defendants or anybody else to




                                                  12
         Case 1:20-cv-02907-LAK Document 1 Filed 04/08/20 Page 13 of 17



fax advertisements about the availability or quality of Defendants’ property, goods, or services to

be bought or sold; (b) Plaintiff and the other class members did not have an established business

relationship; (c) Defendants transmitted advertisements; and (d) the Faxes did not contain the

required Opt-Out Notice.

        38.     Defendants’ actions caused injury to Plaintiff and the other class members.

Receiving Defendants’ junk faxes caused Plaintiff and other recipients to lose paper and toner

consumed in the printing of Defendants’ faxes. Defendants’ faxes occupied Plaintiff's and class

members’ telephone lines and fax machines. Defendants’ faxes cost Plaintiff and class members’

time, as Plaintiff and its employees, as well as other class members and their employees, wasted

their time receiving, reviewing, and routing Defendants’ unauthorized faxes. That time otherwise

would have been spent on Plaintiff’s and the class members’ business or personal activities.

Defendants’ faxes intruded into Plaintiff’s and other class members’ seclusion and violated their

right to privacy, including their interests in being left alone. Finally, the injury and property

damage sustained by Plaintiff and the other class members from the sending of Defendants’

advertisements occurred outside of Defendants’ premises.

        WHEREFORE, Plaintiff, BRUCE E. KATZ, M.D., P.C. d/b/a Juva Skin and Laser Center,

individually and on behalf of all others similarly situated, demands judgment in its favor and

against Defendants, FUSION PHARMACY, LLC and FUSION SPECIALTIY PHARMACY,

INC., jointly and severally, as follows:

        A.      That the Court adjudge and decree that the present case may be properly maintained

as a class action, appoint Plaintiff as the representative of the class, and appoint Plaintiff’s counsel

as counsel for the class;




                                                  13
         Case 1:20-cv-02907-LAK Document 1 Filed 04/08/20 Page 14 of 17



       B.      That the Court award actual monetary loss from such violations or the sum of five

hundred dollars ($500.00) for each violation, whichever is greater, and that the Court award treble

damages of $1,500.00 if the violations are deemed “willful or knowing”;

       C.      That the Court enjoin Defendants from additional violations; and

       D.      That the Court award pre-judgment interest, costs, and such further relief as the

Court may deem just and proper.


                                             Respectfully submitted,

                                             BRUCE E. KATZ M.D., P.C. d/b/a Juva Skin and
                                             Laser Center, individually and as the representative
                                             of a class of similarly-situated persons,

                                             By: /s/ Aytan Y. Bellin
                                             Aytan Y. Bellin

                                             BELLIN & ASSOCIATES LLC
                                             50 Main Street, Suite 1000
                                             White Plains, NY 10606
                                             Telephone: (914) 358-5345
                                             Facsimile: (212) 571-0284
                                             Aytan.Bellin@bellinlaw.com

                                             And

                                             Ryan M. Kelly (pro hac vice to be submitted)
                                             ANDERSON + WANCA
                                             3701 Algonquin Road, Suite 500
                                             Rolling Meadows, IL 60008
                                             Telephone: 847-368-1500
                                             rkelly@andersonwanca.com




                                                14
Case 1:20-cv-02907-LAK Document 1 Filed 04/08/20 Page 15 of 17
Case 1:20-cv-02907-LAK Document 1 Filed 04/08/20 Page 16 of 17
Case 1:20-cv-02907-LAK Document 1 Filed 04/08/20 Page 17 of 17
